                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

In re:                                            )     Case No. 17-12667-jps
Arlo H. Hall                                      )
aka Arlo H McGhee                                 )     Chapter 13
                                                  )
Bynetta R. Hall                                   )     Judge JESSICA E. PRICE SMITH
                                                  )
  Debtors.                                        )
                                                  )     LATE PRELIMINARY RESPONSE TO
                                                  )     OBJECTION TO NOTICE OF
                                                  )     PAYMENT CHANGE [D.E. 111]
                                                  )
                                                  )     ADDRESS OF REAL PROPERTY:
                                                  )     150 CREEKSIDE DR
                                                  )     MAPLE HEIGHTS, OH 44137


       COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for U.S. Bank

National Association, not in its individual capacity but solely as Trustee for the NRZ Pass-Through

Trust VII (NPL) (“Secured Creditor”), and files this written response to Objection to Notice of

Mortgage Payment Change [D.E. 111], and as grounds therefore states:

       1.      Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for U.S. Bank National

Association, not in its individual capacity but solely as Trustee for the NRZ Pass-Through Trust

VII (NPL) is a secured creditor for Claim 19-1 in the instant case reflecting a secured claim against

the Debtor’s property, 150 Creekside Drive, Maple Heights, OH 44137, in the amount of

$160,441.29.

       2.      On January 27, 2020, the Secured Creditor filed a Notice of Mortgage Payment

Change which changed the Debtors’ payment from $1,651.54 to $2,765.84, effective April 1, 2020

pursuant to an Escrow Account Disclosure Statement dated January 8, 2020.

       4.      On April 6, 2020, the Debtors filed this instant an Objection to Notice of Mortgage

Payment Change filed by Secured Creditor [D.E. 111].




17-12667-jps      Doc 115     FILED 04/30/20          ENTERED 04/30/20 16:37:47         Page 1 of 3
       5.      The Notice of Objection to Mortgage Payment Change was filed on April 6, 2020

and indicated the deadline to respond was April 29, 2020. The filing Counsel of the Secured

Creditor missed the Response Deadline due to a calendaring issue. The Secured Creditor, by and

through the undersigned counsel, respectfully requests to allow this late filed Response to be

treated as timely filed. Secured Creditor requests that the deadline to Respond be extended

through and including April 30, 2020. The Debtor is not prejudiced by the extension of time

herein requested.

       6.      The Secured Creditor needs additional time to review its records to respond to the

statements contained in the Objection to Notice of Mortgage Payment Change. Secured Creditor

reserves the right to supplement its response.



                                                      Respectfully submitted,

                                                      /S/ Seth Greenhill
                                                      Seth Greenhill, Esq.
                                                      Ohio Bar # 99380
                                                      PADGETT LAW GROUP
                                                      6267 Old Water Oak Road, Suite 203
                                                      Tallahassee, FL 32312
                                                      (850) 422-2520 (telephone)
                                                      (850) 422-2567 (facsimile)
                                                      Seth.Greenhill@padgettlawgroup.com
                                                      Attorney for Creditor




17-12667-jps     Doc 115      FILED 04/30/20       ENTERED 04/30/20 16:37:47            Page 2 of 3
                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing was forwarded by either ECF
Noticing or Regular U.S. Mail on April 30, 2020.

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

       Jonathan I. Krainess
       **electronic notification**

       Lauren A. Helbling
       **electronic notification**

And by regular U.S. mail, postage prepaid, on:

       Arlo H. Hall, Debtor, 150 Creekside Drive, Maple Heights, OH 44137
       Bynetta R. Hall, Co-Debtor, 150 Creekside Drive, Maple Heights, OH 44137


                                     PADGETT LAW GROUP

                                     /S/ Seth Greenhill
                                      Seth Greenhill, Esq. (#99380)




17-12667-jps     Doc 115     FILED 04/30/20      ENTERED 04/30/20 16:37:47           Page 3 of 3
